Title: Treasury Department Circular to the Presidents and Directors of the Offices of Discount and Deposit of the Bank of the United States, 23 February [5–March] 1793
From: Hamilton, Alexander,Treasury Department
To: Presidents and Directors of the Offices of Discount and Deposit of Bank of the United States


Treasury Department February 23d [–March 5] 1793
Gentlemen
I have made the following arrangement with the Bank of the united States for the accommodation of the merchants of Philadelphia whose bonds for duties shall become payable between this date and the last day of the ensuing month of march.
The Bank will discount during the period mentioned the notes of such merchants as are indebted to the Custom house, for 30 days, for the respective sums that shall become payable. The Bank will receive those notes from the Collector as cash; they must therefore be drawn in favour of the Collector only.
If a similar arrangement should appear to you, from any existing circumstance requisite to the accommodation of the merchants of New york, I think it proper to mention to you as a facilitation of it, that I will not draw for the sums that have relation to this transaction until about the middle of may next.
I enclose you a letter to the Collector desiring him to furnish you with an abstract of the Bonds which will fall due within the time the arrangement is to continue, specifying names, sums and times when due. This letter may be delivered to the Collector if it should be thought proper to adopt the arrangement; if otherwise it may be suppressed.
I have the honor to be very respectfully   Gentlemen   Your obedt Servt
A Hamilton
